Citation Nr: 0326003	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  00-05 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of fractured right wrist, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected residuals of fractured pelvis, left pubis rami, 
currently evaluated as 20 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.



REMAND

The veteran's service-connected disabilities are the result 
of a fall of three stories while in service.  The private 
hospitalization report of that incident reflected that 
injuries had included a cerebral concussion, fractured right 
wrist, and fractured pelvis.  

Service connection was granted in 1983 for residuals of 
fracture, right wrist and fractured pelvis, left pubis rami.  
At the time of that rating action, the veteran was also 
claiming that he had injured his back in the same fall, but 
the claim was denied on the basis that no such back 
disability was then present.  He also has nonservice-
connected psychiatric disabilities.

Since then, the clinical evidence shows that the veteran had 
developed significant disability involving both cervical and 
lumbosacral spine areas, with degenerative changes, possible 
disc herniations and possible neurological radiation into 
both the upper and lower extremities. 

The RO has collaterally continued to deny service connection 
for these "back" disabilities on the basis that they are 
unrelated to the original injury.  

Nonetheless, the rating for his fractured pelvis is done by 
comparison to lumbosacral strain and the rating for his right 
wrist fracture encompasses neurological symptoms in that 
extremity which may also be in part due to cervical 
radiation.  This is not illogical or inappropriate to rate in 
such a manner, i.e., by analogy.  However, the practical 
result is to assign compensation comparatively for some low 
back problems and denying compensation for others.  However, 
in that regard, there is no clear-cut definitive medical 
opinion of record as to whether the one is connected with the 
other.  

More specifically, the lower back problems which are related 
to the pelvic fracture, as well as those associated problems 
which are related to the wrist fracture including radiation 
of sensory changes into and within the upper right extremity, 
must be separated by medical expert opinion from those which 
are not, if possible; and if such a distinction is not 
possible, this must be further addressed.  In that regard, 
the Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to which is which 
and the bases for such distinctions. Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

Although re-raised during the course of the current appeal, 
these issues of entitlement to service-connection for 
cervical and additional lumbosacral disabilities [or 
specifically, whether new and material evidence has been 
submitted in either instance] are not technically part of the 
current appeal.  However, as noted above, those issues must 
be addressed in the clinical, if not adjudicative, context so 
as to properly rate the overall residuals of the veteran's 
in-service fall.  

Since several recent examiners have said that the veteran's 
cervical and lumbar back problems (as well as his pelvis and 
right wrist) probably render him unable to work, these 
distinctions as to which back problems are service-connected, 
and which are not, take on considerably greater weight when 
addressing the underlying question of entitlement to a total 
rating based on individual unemployability.  

In recent ratings, the veteran has been assigned a 30 percent 
rating for his residuals of a fractured wrist, under Code 
5213; and his pelvic fracture has been rated by analogy to 
lumbosacral strain under Code 5295.

The Board has no option but to remand the case for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  He should be asked 
to provide evidence with regard to 
residuals of the inservice back injury 
from the start, including opinions as to 
the relationship between the initial 
disabling fall and all ensuing and 
current disabilities.  If he needs 
assistance, the RO should help him in 
that regard.

2.  The veteran should be scheduled for 
special neurological and orthopedic 
examinations by physicians who have not 
previously evaluated him.  The entire 
file should be made available for their 
review prior to the examination.  All 
necessary laboratory and other testing 
should be accomplished.  The examiners 
should render cogent, definitive opinions 
with regard to the following: (a) what 
was the probable extent of the initial 
inservice injuries involving the fall, 
i.e., to the veteran's cervical and 
lumbar back, pelvis, wrist, etc.?; (b) 
what is the probable relationship between 
current symptoms in the lumbar and 
cervical areas and the original injury ?; 
(c) what is the relationship between the 
current cervical and lumbar symptoms and 
clinical findings associated by the RO 
with the service-connected disabilities 
?; (d) what impact, if any, has one had 
on the other ?; and (e) what impact do 
these disabilities separately and in the 
aggregate have on the veteran's ability 
to work?  Opinions should be detailed and 
annotated to the evidence of record.

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2002) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  

In particular, the SSOC should also 
contain all of the laws and regulations 
applicable to the claim including as 
relate to 38 C.F.R. § 3.310 and/or Allen 
v. Brown, 7 Vet. App. 439 (1995) and 
modifications thereof.  A suitable period 
of time should be allowed for response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




